DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There were no new Information Disclosure Sheets (IDS) filed with this response dated 28 December 2020.
  
Status of Claims
Applicant’s arguments have been fully considered.  Claims 1, 8, and 15 have been amended.  Claim 4 has been cancelled.  Claims 1-3, 5-10, 12-20 are presented for examination, of which Claim 1, 8 and 15 are the only independent claims.
Action on the merits follow:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-3, 5-10 and 12-20 are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-3 and 5-7 are directed to a process, Claims 8-10 and 12-14 are directed to a machine and Claims 15-20 are directed to a product.  The answer is YES.

Step 2A:  Claims 1-3, 5-10 and 12-20 recite a method, a system and a product directed to the abstract idea that “settling Repurchase Agreements” and “settling Tri-Party Repos based on the investor's available liquidity”, (Spec ¶ [0003]).  Thus, determining the liquidity of the investor, a particular method for the organizing of a human activity, is a fundamental economic practice, and as such, is an abstract idea.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 6, as representative, recites, ““allocating a position to an investor”, “pending the position of an investor”, “determining the liquidity of an investor”.   The steps represent a series of communications for settling Repurchase Agreements.  These steps contribute to “determining the liquidity of the investor” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “processor” for executing instructions.
The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of 
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

6.	The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-3, 5-7, 9-10, 12-14 and 16-20 do not resolve the issues raised in the independent claims.  Claims 2-3, 5-7, 9-10, 12-14 and 16-20 are directed toward additional calculation details of the independent claim steps.  Accordingly, claims 2-3, 5-7, 9-10, 12-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 8 and 15. 

Response to Arguments

7.	Rejections under 35 U.S.C. 101:
28 December 2020, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.
As a preliminary matter, the Examiner notes that the 101 analysis above has been updated based on the new 2019 PEG updated in October 2019.  

The Examiner further notes that the Applicant’s Declaration under 37 CFR 1.132 filed on 25 November 2019 has been considered but is insufficient to overcome the rejection of claims 1-3, 5-10 and 12-20 based upon U.S.C. 101 non-statutory subject matter rejection.  
The Applicant assert’s that “the Declaration provided the following factual comparisons of various scenarios and outcomes in the circumstance, where (i) there are 10 legs of a real-time rehype trade, and (ii) the longest leg would require 3600 liquidity determination operations, as further support of how the claimed invention enables settlement computer systems to avoid unnecessary use of network bandwidth, processing power, memory, and other computational resources.  Declaration at ¶ 12”, (Remarks, page 8, ¶ 3).
The Examiner acknowledges Mr. Blanks analysis that the "a settlement system configured to wait for the longest leg to settle before settling all other legs would have to expend the network bandwidth, processing power, memory resources, and/or other computational resources for performance of all 36,000 liquidity determination operations and other related operations".  However, Novelty and non-obviousness with regard to Prior Art Systems have no bearing on whether a claim recites an abstract idea nor on the claims at issue in applying Mayo/Alice steps one and two.  The current 35 
See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
The Applicant’s assertion that the claims form the basis for a practical application is not persuasive because the argument addresses the speed by which settlements can be increased in a generic computer environment.  There is no claimed step or combination of steps which explicitly demonstrate any practical application.  


Further, the Applicant again refers to the affidavit by the inventor Brian Blank dated 25 November 2019.  The Applicant asserts that “the technical improvement instead involves an improvement over prior automated computer systems with respect to computational resource usage reduction. Such "computational resource usage reduction occurs because the foregoing claimed invention enables the real-time position to be settled without waiting on a specific settlement status of either the upstream or downstream legs of the real-time rehype trade."  Declaration at ¶ 11 “, (Remarks, page 9, ¶ 3).  
SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Content Extraction, 2013 WL 3964909, at *12 (“the mere use of a computer to more quickly and efficiently . . . accomplish a given task does not create meaningful limitation on an otherwise abstract and wide ranging concept”).   

	With specific reference to the overall content of the affidavit dated 25 November 2019, the Applicant’s arguments in this respect are non-persuasive, the subject claims are directed to non-statutory subject matter and the subject rejections under 35 U.S.C 101 are maintained.              

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691